DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the second Office action on the merits.

Status of Claims
	This Office Action is in response to amendments filed on October 1, 2021.	
Claims 1-7, 9-12, 14-20, and 22 are currently amended.
Claims 8 and 21 were previously canceled.
Claim 3 is currently canceled.
	Claims 1-7, 9-12, 14-20, and 22 are pending.

Response to Remarks and Arguments
Claim Interpretation.
All outstanding claim interpretation analyses for the terms “a moving unit configured to move the robot” in claim 1; “a storage unit configured to store …” in claim 10; “a learning unit configured to generate parameters…and identifying…” in claim 10; and “a learning module configured to learn…” in claim 20 are all withdrawn in view of all these terms being deleted via Applicant’s amendments.
Claim Rejections – 35 USC § 112(b).
The outstanding 35 USC 112(b)/second paragraph rejections for claims 1, 3, 5, 9, 10, and 14 are all withdrawn in view of Applicant’s amendments deleting or clarifying the claim language.
The outstanding 112(b)/second paragraph rejection is maintained for claim 2.  As explained below, the amended claim language still renders the claim indefinite.

Claim Rejections – 35 USC § 101.
	The outstanding 35 USC 101 rejection for claims 10-13 is withdrawn in view of Applicant’s amendments deleting “a learning module” and replacing it with “a server”.  Therefore, the claim now falls within a statutory category of patent eligible subject matter.
Claim Rejections – 35 USC § 102.
	The outstanding 35 USC 102 rejections of claims 10 and 13 are withdrawn.  Claim 13 is canceled.  Claim 10 has been amended to include the limitation, “…wherein the server generates parameters identifying a plurality of first data as the first space and identifying a plurality of second data as the second space b classifying the plurality of first data and the plurality of second data stored in the storage based on materials of road surfaces…”.  The Examiner updated the search and was not able to identify a reference that discloses this limitation.  
Claim Rejections – 35 USC § 103.
	With respect to claims 1-7, 9, 11-12, 14-20, and 22, the amendments change the scope of the claims by the addition of the newly added limitations that have been added to each of the independent claims (1, 10, and 14).  The Applicant is arguing that this newly added limitation is not disclosed in any of the cited references.  The Examiner agrees with this argument and, therefore, the outstanding 35 USC 102 rejections are withdrawn.  
However, a new search was performed for these newly added limitations, which change the scope of the claim, and new references were found that teach the amended limitations for claims 1-7 and 9, as explained below.  With respect to claims 10-12, 14-20, and 22, no references were found that teach the limitation, “wherein the server generates parameters identifying a plurality of first data as the 
	All of the outstanding 35 USC 103 rejections are withdrawn.  However, Applicant’s amendments necessitated the new grounds of rejection, under 35 USC 103, presented in this Office Action below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-12, 14-20, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 10, and 14 recite, “…the controller controls the obstacle sensor to prevent the robot from bumping against a pedestrian”.  It is not clear how an obstacle sensor can be controlled to prevent the robot from bumping against a pedestrian.  Obstacle sensors detect the presence of obstacles situated around the sensor and are known to even detect distances to those obstacles, however, it is not clear how an obstacle sensor can be controlled to prevent the robot from bumping against a pedestrian.  As a result, it is not clear how to determine the metes and bounds of the claim language.  Therefore, this renders the claim indefinite.
	Claims 2-7, 9, 11-12, 15-20, and 22 are rejected under 35 USC 112 (b)/second paragraph due to their dependencies on independent claims 1, 10, and 14.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., Publication US 2018/0210448, in view of Merry et al., Publication US 2014/0156070, further in view of Muro et al., Publication US 2020/0363796, further in view of Okada et al., US Patent 6,266,576, further in view of Tsuge et al., US Publication 2021/0056848, and further in view of Konet et al., US Publication 2016/0375767 (hereinafter referred to as “Lee”, “Merry”, “Muro”, “Okada”, “Tsuge”, and “Konet” respectively.)
As per claim 1, Lee discloses a robot, which identifies a driving space using artificial intelligence, comprising:
an obstacle sensor configured to sense obstacles around the robot [see at least Lee para 26 "various sensors can be used to collect and store 3D obstacle information of front/side/rear of the robot."];
a controller configured to:
identify a space in which the robot is moving by … feature data from data sensed by the … sensor and by comparing the feature data and parameters [see at least Lee Fig. 4; "para 22 "…a robot comprises a moving device having a specific purpose…or providing functions according to the characteristic of a space in which the robot moves…"; para 68 "The control unit 900 controls the sensing module 100, the moving unit 300 and the map storage unit 200.  The control unit 900 compares the information…provided by the sensing module 100 and the information stored in the storage unit 200 to identify a functional region where the functional unit 400a can function in a three-dimensional space including an obstacle.";], and
… when the identified space is a regular space, the controller controls…the robot… [see at least Lee para 68 "The control unit 900 controls the sensing module 100, the moving unit 300 and the map storage unit 200.  The control unit 900 compares the information…provided by the sensing module 100 and the information stored in the storage unit 200 to identify a functional region where the functional unit 400a can function in a three-dimensional space including an obstacle."]
Lee fails to disclose vibration sensor.  However, Merry teaches this limitation [see at least Merry para 37 "…the sensor 140 may sense, and the vibration controller 119 may record, the vibrations occurring at the robot housing 142 during a given amount of time during the motion profile…"]  
vibration sensor as disclosed in Merry because of the benefit of more efficient control of the robot system [see at least Merry para 16]  
The combination of Lee and Merry fails to disclose extracting data.  However, Muro teaches this limitation [see at least Muro (extracting) para 159 "…the vibration pattern extraction section 610 buffers the vibration data transmitted from the vibration sensor 366 and the vibration sensor 367 from moment to moment, and extracts the vibration data obtained from a first time to a second time…The vibration pattern extraction section 610 analyzes the extracted vibration data, and extracts one or a plurality of the vibration patterns included in the vibration data."; para 160 "The vibration pattern extraction section 610 may also decide one or a plurality of the vibration patterns included in the vibration data by judging whether the vibration data has the feature of the particular vibration pattern."]  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot as disclosed in the combination of Lee and Merry to use extracting data as disclosed in Muro because of the benefit of more effective control of the robot system due to increased situational awareness [see at least Muro para 24]  
The combination of Lee, Merry and Muro fails to disclose …control directions or speeds of movements of the robot to fit the identified space based on materials of a road surface and a characteristic of the identified space, or change a magnitude of electric energy supplied to the robot.  However, Okada teaches this limitation [see at least Okada ((change magnitude)) Abstract "The ... moving robot has a fuel cell for supplying operating electric energy for the ...control unit for controlling operation of the ...moving robot according to the action plan, and an electric generation managing unit for monitoring a state of the fuel cell and contents of the action plan and for regulating an amount of electric energy generated by the fuel cell depending on the action plan."]
…control directions or speeds of movements of the robot to fit the identified space based on materials of a road surface and a characteristic of the identified space, or change a magnitude of electric energy supplied to the robot as disclosed in Okada because of the benefit of more efficient use of energy  [see at least Okada col 1, line 65 – col 2, line 8.]  
The combination of Lee, Merry, Mura and Okada fails to disclose …wherein when the identified space is a parking space, the controller controls the obstacle sensor to recognize a moving vehicle or a parked vehicle first.  However, Tsuge teaches this limitation [see at least Tsuge para 50 "The parking assistance device 100 detects the parking frame 102 as a space in which the vehicle 220 can be parked, by the parking frame detection unit 120 based on the information from the external environment recognition sensor 172.  Further, the stationary object detection unit 12 detects any stationary objects around the vehicle.  The stationary object is, for example, ...another parked vehicle..."]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot as disclosed in the combination of Lee, Merry, Muro, and Okada to use …wherein when the identified space is a parking space, the controller controls the obstacle sensor to recognize a moving vehicle or a parked vehicle first as disclosed in Tsuge because of the benefit of more easily determining whether a vehicle can be parking in a parking frame [see at least Tsuge para 7.]  
The combination of Lee, Merry, Mura, Okada, and Tsuge fails to disclose …when the identified space is a regular space, the controller controls the obstacle sensor to prevent the robot from bumping against a pedestrian.  However, Konet teaches this limitation [see at least Konet para 52 "...one or more sensors may detect...obstacles, such as...pedestrians."]  
…when the identified space is a regular space, the controller controls the obstacle sensor to prevent the robot from bumping against a pedestrian as disclosed in Konet because of the benefit of determining an urgency  based on immanency surrounding a vehicle [see at least Konet para 5.]  

As per claim 4, the combination of Lee and Merry fails to disclose the robot, wherein the controller buffers data sensed by the vibration sensor while the robot is moving, and then extracts the feature data from the buffered data.  However, Muro teaches this limitation [see at least Muro para 159 "…the vibration pattern extraction section 610 buffers the vibration data transmitted from the vibration sensor 366 and the vibration sensor 367 from moment to moment, and extracts the vibration data obtained from a first time to a second time…The vibration pattern extraction section 610 analyzes the extracted vibration data, and extracts one or a plurality of the vibration patterns included in the vibration data."; para 160 "The vibration pattern extraction section 610 may also decide one or a plurality of the vibration patterns included in the vibration data by judging whether the vibration data has the feature of the particular vibration pattern."]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot as disclosed in the combination of Lee and Merry to use wherein the controller buffers data sensed by the vibration sensor while the robot is moving, and then extracts the feature data from the buffered data as disclosed in Muro because of the benefit of more effective control of the robot system due to increased situational awareness [see at least Muro para 24]  

As per claim 7, the combination of Lee and Merry fails to disclose the robot, wherein the controller further comprises a learning module configured to learn the extracted feature data, and the learning module generates space-classifying parameters configured to map the feature data on any one space among two or more spaces.  However, Muro teaches these limitations [see at least Muro para 159 "…the vibration pattern extraction section 610 buffers the vibration data transmitted from the vibration sensor 366 and the vibration sensor 367 from moment to moment, and extracts the vibration data obtained from a first time to a second time…The vibration pattern extraction section 610 analyzes the extracted vibration data, and extracts one or a plurality of the vibration patterns included in the vibration data."; para 160 "The vibration pattern extraction section 610 may also decide one or a plurality of the vibration patterns included in the vibration data by judging whether the vibration data has the feature of the particular vibration pattern."; Fig. 11; para 222 "According to still another embodiment, the setting extraction section 630 may also decide the operation of the lawn mower 210 inside the work region 202 or the particular spot on the boundary 706 by using the vibration data and the map information."]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot as disclosed in the combination of Lee and Merry to use wherein the controller further comprises a learning module configured to learn the extracted feature data, and the learning module generates space-classifying parameters configured to map the feature data on any one space among two or more spaces as disclosed in Muro because of the benefit of more effective control of the robot system due to increased situational awareness [see at least Muro para 24]  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Merry, further in view of Muro, further in view of Okada, further in view of Tsuge, further in view of Konet, further in view of Nabat et al., US Patent 10,493,624, and further in view of Shi et al., US Patent 10,612,964 (hereinafter referred to as “Nabat” and “Shi”, respectively.)
As per claim 2, the combination of Lee, Merry, Muro, Okada, Tsuge, and Konet fails to disclose the robot, wherein the robot further includes a force sensor configured to sense a change in forces applied by a user pushing or pulling the robot … .  However, Nabat teaches this limitation [see at least Nabat Col 4, lines 42-48 "FIG. 1C illustrates another example where a user pulls the handle 140 as an attempt to guide the movement of the mobile robot 100. The force 172 applied by the user on the handle 140 along a direction along the x-y plane induces changes in forces sensed among load sensors 122a-122n, which may be used to control a direction of a movement of the mobile robot 100."]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot as disclosed in the combination of Lee, Merry, Muro, Okada, Tsuge, and Konet to use , wherein the robot further includes a force sensor configured to sense a change in forces applied by a user pushing or pulling the robot … as disclosed in Nabat because of the benefit of more effective control of the robot system due to increased situational awareness [see at least Nabat col 1, lines 54-60]  
The combination of Lee, Merry, Muro, Okada, Tsuge, Konet and Nabat fails to disclose …a load cell constituting the force sensor senses the vibrations.  However, Shi teaches this limitation [see at least Shi Fig. 1 "Load Cell 104(1) / vibration sensor(s) 106"]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot as disclosed in the combination of Lee, Merry, Muro, Okada, Tsuge, Konet and Nabat to use …a load cell constituting the force sensor senses the vibrations as disclosed in Shi because of the benefit of increased situational awareness [see at least Shi col. 2, lines 34-43].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Merry, further in view of Muro, further in view of Okada, further in view of Tsuge, further in view of Konet and further in view of Segman et al., Publication US 2017/0003682 (hereinafter referred to as “Segman”.)
As per claim 3, Lee discloses the robot, wherein the controller adjusts ... the robot based on results of identifying the space [see at least Lee para 68 "…The control unit 900…identify a functional region where the functional unit 400a can function in a three-dimensional space…"]
The combination of Lee, Merry, Muro, Okada, Tsuge, and Konet fails to disclose …adjusts proportional, integral and derivative (PID) values of motor supplying electric energy to the robot.  However, Segman teaches this limitation [see at least Segman para 38 "adjusts the extent of the electrical (or other power) system powering the movement of the carts 20 so that if the user wants to the user can determine the proportion of power derived from the electrical (or other power) system versus the proportion derived from the user's own manual force."]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot as disclosed in the combination of Lee, Merry, Muro, Okada, Tsuge, and Konet to use …adjusts proportional, integral and derivative (PID) values of motor supplying electric energy to the robot as disclosed in Segman because of the benefit of more effective cart mobility [see at least Segman para 4].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Merry, further in view of Muro, further in view of Okada, further in view of Tsuge, further in view of Konet, further in view of Shi, US Patent 10,612,964 , and further in view of Trofymov et al., Publication US 2020/0209858 (hereinafter referred to as “Shi” and “Trofymov”, respectively.)
As per claim 5, Lee discloses 
…the controller does not identify a space in which the robot is moving after buffering signals of the first … sensor and generating first feature data [see at least Lee para 26 "…in an embodiment of the present disclosure, ultrasonic sensor data and infrared sensor data can be fused so that a control unit of the robot can accurately determine...a region where the robot cannot enter…and a functional region where the robot can perform a specific function when the entry is impossible."],
the controller identifies a space in which the robot is moving after buffering signals of the second … sensor …[see at least Lee para 26 "…ultrasonic sensor data and infrared sensor data can be used so that a control unit of the robot can accurately determine a region where the robot can enter…"]
The combination of Lee and Merry fails to disclose …generating second feature data.  However, Muro teaches this limitation [see at least Muro para 159 "…the vibration pattern extraction section 610 buffers the vibration data transmitted from the vibration sensor 366 and the vibration sensor 367 from moment to moment, and extracts the vibration data obtained from a first time to a second time…The vibration pattern extraction section 610 analyzes the extracted vibration data, and extracts one or a plurality of the vibration patterns included in the vibration data."; para 160 "The vibration pattern extraction section 610 may also decide one or a plurality of the vibration patterns included in the vibration data by judging whether the vibration data has the feature of the particular vibration pattern."]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot as disclosed in the combination of Lee and Merry to use generating second feature data as disclosed in Muro because of the benefit of more effective control of the robot system due to increased situational awareness [see at least Muro para 24]  
wherein the vibration sensor includes a first vibration sensor including a load cell.  However, Shi teaches this limitation [see at least Shi Fig. 1 "Load Cell 104(1) / vibration sensor(s) 106"]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot as disclosed in the combination of Lee, Merry, Muro, Okada, Tsuge, and Konet to use wherein the vibration sensor includes a first vibration sensor including a load cell as disclosed in Shi because of the benefit of increased situational awareness [see at least Shi col. 2, lines 34-43].
The combination of Lee, Merry, Muro, Okada, Tsuge, Konet, and Shi fails to disclose a second vibration sensor including an inertial measurement unit (IMU) sensor.  However, Trofymov teaches this limitation [see at least Trofymov para 5 "…The computing system similarly can use the output of the IMU, or output of a dedicated vibration sensor, to estimate road quality."]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot as disclosed in the combination of Lee, Merry, Muro, Okada, Tsuge, Konet, and Shi to use a second vibration sensor including an IMU sensor as disclosed in Trofymov because of the benefit of increased situational awareness [see at least Trofymov para 4].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee, in view of Merry, further in view of Muro, further in view of Okada, further in view of Tsuge, further in view of Konet, and further in view of Yun, US Publication 2016/0320777 (hereinafter referred to as “Yun”.)

As per claim 9, Lee discloses the robot, 
wherein the controller controls the obstacle sensor so that the obstacle sensor senses any one or more of an object or a human body more accurately to fit the identified space … [see at least Lee para 68 "The control unit 900 controls the sensing module 100, the moving unit 300 and the map storage unit 200.  The control unit 900 compares the information…provided by the sensing module 100 and the information stored in the storage unit 200 to identify a functional region where the functional unit 400a can function in a three-dimensional space including an obstacle."]
The combination of Lee, Merry, Muro, Okada, Tsuge, and Konet fails to disclose …by controlling a sensing period or a sensing distance of the obstacle sensor.  However, Yun teaches this limitation [see at least Yun para 123 "More specifically, sensing unit 140 may sense the information related to the obstacle at every predetermined time interval. For example, the predetermined time interval may be determined according to attributes of the sensors included in sensing unit 140. As another example, the predetermined time interval may be changed by a user."; para 132 "If the sensing unit senses information related to the obstacle at every predetermined time interval, controller 180 may calculate the distance between the obstacle and robot cleaner 100, corresponding to the sensed information."]
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the robot as disclosed in the combination of Lee, Merry, Muro, Okada, Tsuge, and Konet to use …by controlling a sensing period or a sensing distance of the obstacle sensor as disclosed in Yun because of the benefit of preventing collision of the robot with an obstacle [see at least Yun para 8.]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA L SCHNEIDER whose telephone number is (313)446-4881. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 313-446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/PAULA L SCHNEIDER/Primary Examiner, Art Unit 3666